On May 4, 2004, the defendant was sentenced to the following: Count II: Twelve (12) years in the Montana State Prison, for the offense of Sexual Assault, a felony; and Count IV: Twelve (12) years in the Montana State Prison, for the offense of Sexual Assault, a felony, to run consecutively with Count II.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Buehler. The state was not represented.
*7The Defendant having been duly informed of the amended judgment and commitment, and appearing before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Counts II and IV: Twenty (20) years on each count in the Montana State Prison, with Eight (8) years suspended on each count, to run consecutively. The terms and conditions shall remain as imposed in the May 4, 2004 sentence, with the requirement that the defendant complete Phase I and II of the sexual offender treatment program prior to any eligibility for parole.
DATED this 6th day of June, 2005.
Hon. Marc G. Buyske District Court Judge